internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number legend b number x city dear uil you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request you will operate an artistic and educational grant program to provide grants to emerging or established fine visual literary performance or musical artists or teachers in those and other fields to help those artists or teachers improve their skills or talents or to produce an artistic or literary work or research report you currently plan to award up to b grants annually at the discretion of your board_of directors the amount of each award will depend upon the grantee's financial need as described by the grantee in his or her application materials you will accept recommendations and applications on a rolling basis the pool of grantees eligible for grants consists of residents of the x metropolitan area as of the date of application who have demonstrated excellence or achievement in an artistic educational literary or musical endeavor prior to applying for the grant potential grantees must submit applications including a written_statement of financial need a short biographical record a description of the course of study or goals explaining what the applicant expects to achieve from the grant and information to ensure that the potential grantee meets the eligibility requirements and is not a disqualified_person potential grantees must also submit letters of support and at least two additional references grantees will be selected by your board_of directors from among those applications on the basis of the selection criteria including financial need prior performance in artistic or educational endeavors and the evaluation by your board_of directors of the applicant's motivation ability character achievement and potential as demonstrated in a written_statement or personal interview provided by each potential grantee your board_of directors will select grant recipients from among eligible recipients without discriminating on the basis of race gender sexual orientation ethnicity nationality or religion to avoid any potential for private benefit to disqualified persons you provide that disqualified persons including your directors and officers and their family members are not eligible to receive any awards you will provide each recipient with an award letter notifying him or her of the grant grants will be paid directly to the grantee grant recipients must provide reports describing their accomplishments toward the grant purposes and accounting for_the_use_of grant funds within six months of the initial disbursement and every six months thereafter including a final report after all grant funds have been used you will investigate if any grant recipient fails to provide the documentation required under the grant procedures within a reasonable amount of time and withhold further grant funds until such documentation has been submitted consistent with the duty_of a private_foundation to investigate jeopardized grants under the treasury regulations if you determine that any grants have been used for improper purposes you shall take all reasonable and appropriate steps up to and including legal action unless such action in all probability would not result in satisfaction of execution of a judgment to recover improperly expended funds and to ensure that any funds held by the recipient will be used exclusively for the purposes of the grant award you will keep the following records with respect to each grantee all information that you secure to evaluate the qualification of potential grantees the identity of each grantee including any information on relationships that would cause the recipient to be a disqualified_person the amount and purposes of each grant a copy of the award letter notifying the recipient of the grant any follow-up information obtained as described above and any measures taken to investigate the misuse of grant funds or to enforce grant terms basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that letter catalog number 58222y meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - a scholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or - a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or - to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives letter catalog number 58222y all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements letter catalog number 58222y
